Title: From George Washington to Frederick Frelinghuysen, 21 January 1781
From: Washington, George
To: Frelinghuysen, Frederick


                        
                            Sir,
                            New Windsor Jany 21. 1781
                        
                        I am extremely chagrined at the disagreeable intelligence you communicate in your letter of the 20th. This
                            dangerous spirit will subvert the whole army, if not quelled by a decisive effort of authority—I have ordered a large
                            detachment to march from West Point to compel the mutineers to submission and I must entreat you to employ all your
                            influence to inspire the militia with a disposition to cooperate with us—by representing the fatal consequences of the
                            present temper of the soldiery not only to military subordination but to civil liberty—In reality both are fundamentally
                            struck at by their undertaking in arms to dictate terms to their country. You will shortly hear further from me With great
                            esteem &c.

                    